Gilbert, J.
1. “Equity -will not enjoin the proceedings and processes of a court of law, unless there is some intervening equity, or other proper defense, of which the party, without fault on his part, can not avail himself at law.” Civil Code (1910), § 5492.
2. Petitioners have an adequate remedy at law. All legal or equitable defenses alleged in the petition for injunction may be pleaded in the bail-trover ease in the municipal court. Baker v. Corbin, 148 Ga. 267 (96 S. E. 428).
3. Inability to give the bond required in bail-trover cases will not afford *801ground for equitable jurisdiction by injunction. Inasmuch as there is no provision, under the existing law of this State, to dispense with such bond, a court of equity can not dispense with it. “Equity follows the law, but does not control or override it.” Compare Hall v. Holmes, 42 Ga. 179; Brown v. Watson, 115 Ga. 592 (41 S. E. 998) ; Napier v. Varner, 149 Ga. 586 (2) (101 S. E. 580), which decisions dealt with proceedings to dispossess tenants; but the principle is the same as that in the present case. Calhoun v. Davis, 163 Ga. 760 (137 S. E. 236).
No. 6670.
August 18, 1928.
4. The judgment refusing an injunction, for the reasons above stated, was not erroneous.

Judgment affirmed.


All the Justices concur, except Russell, C. J., who dissents.

Ralph Williams and J ones, Fvins, Moore & Powers, for plaintiffs. Levi O'8teen and J. F. Mayfield, for defendants.